EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, JONATHAN A. ROBERTS, on 05/27/2022.

The application has been amended as follows: 

1-11.	(Cancelled).

12.	(Currently Amended) A computerized method comprising:
(a) maintaining, by backend equipment, in at least one memory one or more rules comprising action-specific weights for two or more dimensions that are defined for a plurality of different social media networking services;
(b) maintaining, by the backend equipment, in the memory, a plurality of subscriptions, each subscription of the plurality of subscriptions having  with a social media network service of the plurality of different social media networking services, wherein are  of the plurality of different social media networking services; and 
(c) for each corresponding user-specific social media corresponding 
	determining actions that occurred within a predetermined time limit in the social media networking service associated therewith; 
	calculating, using the determined actions and corresponding action-specific weights in at least one of the one or more rules, at least one rate value, wherein the at least one rate value comprises at least one of dimension-specific rate values, action-specific rate values, social media specific dimension-specific rate values, and composite social media-specific rate values
	prioritizing the determined actions based on at least one of the dimension-specific rate values, the action-specific rate values, the social media specific dimension-specific rate values, and the composite social media specific rate values; 
(d) causing of the two or more dimensions via, an application running on a user terminal associated with a , wherein the total composite rate value is based on the at least one rate value;
(e) causing an indication of at least one of the s to be sent to the user terminal as a suggestion; and
(f) responsive to a request corresponding to a selection of one of at least one of the prioritized actions a plurality of different social media networking services for displaying on the user terminal.

13. 	(Previously Presented) A computerized method as claimed in claim 12, further comprising repeating (c) at defined time intervals.

14. 	(Cancelled). 

15. 	(Currently Amended) A computerized method as claimed in claim 12, further comprising:
re-prioritizing the determined actions, by the backend equipment, in response to receipt of information indicating that a 
following the re-prioritizing, causing an indication of at least one of the re-prioritized actions 

16. 	(Currently Amended) A computerized method comprising:
running in a user terminal an application for providing rate values relating to a plurality of different social media network services;
generating, by the application, output for display on the user terminal in response to the user terminal receiving, from backend equipment, at least one rate value, wherein the at least one rate value comprises at least one of: one or more dimension-specific rate values, one or more social media specific dimension-specific rate values, and one or more composite social media specific rate values
causing, by the application,  of the two or more dimensions, wherein the total composite rate value is based on the at least one rate value;
in response to a user input to the user terminal selecting an icon for suggestions relating to actions performable in the plurality of different social media networking services, sending a request from the user terminal to the backend equipment;
generating for display one or more suggestions received in response to the request, wherein the one or more suggestions are indicative of actions that are prioritized based on at least one of the dimension-specific rate values, the action-specific rate values, and the social media specific dimension-specific rate values
responsive to user input selecting one of the one or more suggestions, triggering in at least one of the plurality of different social media networking services an action related to the selected one of the one or more suggestions.

17-18. 	(Cancelled).

19. 	(Currently Amended) A non-transitory computer program product, comprising program instructions which, when run on a computing apparatus, are configured to cause the computing apparatus to perform operations comprising:
(a) maintaining in at least one memory one or more rules comprising action-specific weights for two or more dimensions that are defined for a plurality of different social media networking services;
(b) maintaining in the memory, a plurality of subscriptions, each subscription of the plurality of subscriptions having  with a social media network service of the plurality of different social media networking services, wherein are  of the plurality of different social media networking services; and
(c) for each corresponding user-specific social media corresponding 
	determining actions that occurred within a predetermined time limit in the social media networking service associated therewith; 
	calculating, using the determined actions and corresponding action-specific weights in at least one of the one or more rules, at least one rate value, wherein the at least one rate value comprises at least one of dimension-specific rate values, action-specific rate values, social media specific dimension-specific rate values, and composite social media-specific rate values
	prioritizing the determined actions based on at least one of the dimension-specific rate values, the action-specific rate values, the social media specific dimension-specific rate values, and the composite social media specific rate values;
(d) causing of the two or more dimensions via, an application running on a user terminal associated with a , wherein the total composite rate value is based on the at least one rate value;
(e) causing an indication of at least one of the s to be sent to the user terminal as a suggestion; and
(f) responsive to a request corresponding to a selection of one of at least one of the prioritized actions a plurality of different social media networking services for displaying on the user terminal.

20. 	(Previously Presented) A computer program product as claimed in claim 19, wherein (c) is repeated at defined time intervals.

21. 	(Cancelled). 

22. 	(Currently Amended) A computer program product as claimed in claim 19, wherein the instructions are runnable to perform operations further comprising: 
re-prioritizing the determined actions, in response to receipt of information indicating that a 
following the re-prioritizing, causing an indication of at least one of the re-prioritized actions 

23.  	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to carry out at least:
(a) maintaining in the at least one memory one or more rules comprising action-specific weights for two or more dimensions that are defined for a plurality of different social media networking services;
(b) maintaining in the at least one memory, a plurality of subscriptions, each subscription of the plurality of subscriptions having  with a social media network service of the plurality of different social media networking services, wherein are  of the plurality of different social media networking services; and
(c) for each corresponding user-specific social media corresponding 
	determining actions that occurred within a predetermined time limit in the social media networking service associated therewith; 
	calculating, using the determined actions and corresponding action-specific weights in at least one of the one or more rules, at least one rate value, wherein the at least one rate value comprises at least one of dimension-specific rate values, action-specific rate values, social media specific dimension-specific rate values, and composite social media-specific rate values
	prioritizing the determined actions based on at least one of the dimension-specific rate values, the action-specific rate values, the social media specific dimension-specific rate values, and the composite social media specific rate values;
(d) causing of the two or more dimensions via, an application running on a user terminal associated with a , wherein the total composite rate value is based on the at least one rate value;
(e) causing an indication of at least one of the s to be sent to the user terminal as a suggestion; and
(f) responsive to a request corresponding to a selection of one of at least one of the prioritized actions a plurality of different social media networking services for displaying on the user terminal.

24. 	(Previously Presented) An apparatus as claimed in claim 23, wherein (c) is repeated at defined time intervals.

25. 	(Cancelled). 

26. 	(Currently Amended) An apparatus as claimed in claim 23, wherein: 
the determined actions are re-prioritized in response to receipt of information indicating that a 
following the re-prioritizing, an indication of at least one of the re-prioritized actions is sent to the user terminal as a new suggestion.

27. 	(Previously Presented) An apparatus according to claim 23, wherein the apparatus is backend equipment separate from the user terminal.

28.	(Currently Amended)  A computerized method as claimed in claim 12, wherein the prioritizing is performed using prioritization rules that are at least partly common to all of the subscriptions of the plurality of subscriptions.

29.	(Previously Presented)  A computerized method as claimed in claim 12, wherein the suggestion has a timeframe, the timeframe being one of first and second timeframes, the first timeframe being shorter than the second timeframe.

30.	(Currently Amended)  A computerized method as claimed in claim 16, wherein the prioritizing is performed using prioritization rules that are at least partly common to all of the subscriptions of the plurality of subscriptions.

31.	(Previously Presented)  A computerized method as claimed in claim 16, wherein the suggestion has a timeframe, the timeframe being one of first and second timeframes, the first timeframe being shorter than the second timeframe.

32.	(Currently Amended)  A computer program product as claimed in claim 19, wherein the prioritizing is performed using prioritization rules that are at least partly common to all of the subscriptions of the plurality of subscriptions.

33.	(Previously Presented)  A computer program product as claimed in claim 19, wherein the suggestion has a timeframe, the timeframe being one of first and second timeframes, the first timeframe being shorter than the second timeframe.

34. 	(Currently Amended)  An apparatus as claimed in claim 23, wherein the prioritizing is performed using prioritization rules that are at least partly common to all of the subscriptions of the plurality of subscriptions.

35.	(Previously Presented)  An apparatus as claimed in claim 23, wherein the suggestion has a timeframe, the timeframe being one of first and second timeframes, the first timeframe being shorter than the second timeframe.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate that at least one rate value is generated, wherein the at least one rate value comprises at least one of: one or more dimension-specific rate values, one or more social media specific dimension-specific rate values, and one or more composite social media specific rate values; a total composite rate value to be displayed on a user terminal as an illustration of values in different dimensions of two or more dimensions, wherein the total composite rate value is based on the at least one rate value, and responsive to user input selecting one of one or more suggestions, an action related to the selected one of the one or more suggestions is triggered in at least one of a plurality of different social media networking services, wherein the one or more suggestions are received in response to a request sent from a user terminal to a backend equipment, wherein the one or more suggestions are indicative of actions that are prioritized based on at least one of the dimension-specific rate values, the action-specific rate values, and the social media specific dimension-specific rate values as recited in claims 12, 16, 19 & 23. Thus, claims 12, 16, 19 & 23 are allowed. Dependent claims 13, 15, 20, 22, 24 & 26-35 are allowed at least by virtue of their dependencies from claims 12, 16, 19 & 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 27, 2022